Citation Nr: 1230097	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine (low back) disorder, and, if so, whether service connection is warranted.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946, including in the Asiatic Pacific Theater of Operations during World War II.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico, in January 2006, March 2007, September 2008, and July 2010.

In the January 2006 rating decision, the RO declined to reopen the Veteran's claim for service connection for a low back disorder on the grounds that there was not new and material evidence.  He subsequently expressed disagreement with that decision in a July 2006 statement and submitted evidence in July and October 2006, including a July 2006 MRI report, of ongoing treatment for low back pain.  Thus, his statement and submission of that additional medical evidence precluded the January 2006 rating decision from becoming final and binding.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201, 20.302(a) (2011).  See also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) and Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Later, in March 2007, the RO again considered and denied his petition to reopen this claim.  However, he again expressed his disagreement with that decision in February 2008, so within the next year.  That statement thus precluded the March 2007 decision from becoming final and binding.  38 C.F.R. §§ 19.26, 20.201, 20.302 (2011).

In yet another rating decision in September 2008, the RO once again considered and denied his petition to reopen this claim, so again concluding there was not the required new and material evidence.  In response, he submitted a timely notice of disagreement (NOD) in October 2008 and additionally submitted private treatment records pertaining to his ongoing back pain dated from August 2007 to July 2008.  As well, he and his daughter, C. S., testified at a hearing at the RO in September 2009 before a local Decision Review Officer (DRO).

Based on this evidence, the RO reconsidered his claim and, in the July 2010 rating decision, reopened his claim, but then proceeded to deny his claim on its underlying merits.

So, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, irrespective of what the RO decided concerning this, because this initial determination affects the Board's jurisdiction to consider the merits of the underlying claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

Like the RO, the Board finds there is new and material evidence to reopen this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board has advanced the appeal of this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO first considered and denied the Veteran's claim of entitlement to service connection for a low back disorder ("lumbar spine condition").  While he later initiated an appeal of that decision denying this claim by filing a timely notice of disagreement (NOD) in April 1998 on a "VA Form 9" that he was submitting concerning another claim that he also was appealing pertaining to the effective date for the grant of service connection for his tinnitus, after receiving a statement of the case (SOC) concerning the denial of his low back claim in October 1998 (which, in actuality, was a supplemental SOC (SSOC) and that also pertained to this other claim concerning the effective date of the grant of service connection for his tinnitus), he did not then complete the steps necessary to perfect his appeal of his low back claim by also filing a timely substantive appeal (i.e., another VA Form 9 or equivalent statement) specifically concerning his low back claim.  Instead, he withdrew his appeal in October 1998.

2.  Evidence submitted since that September 1997 rating decision, however, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for a low back disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), among other things, clarified and enhanced VA duties to notify and assist a Veteran in substantiating a claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim for service connection for a low back disorder on the basis of new and material evidence and then remanding this claim to the RO via the AMC for further evidentiary development.  Hence, there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice or assistance error and, moreover, explaining how this VCAA notice or assistance error is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA pending completion of the additional development of the claim on remand.

II.  Whether there is New and Material Evidence to Reopen the Claim

The RO initially considered and denied, as not well grounded, the Veteran's claim of entitlement to service connection for a low back disorder in a September 1997 rating decision.  The RO denied the claim primarily because there was no evidence of relevant treatment during his military service and since, although he had established he had a then current low back disorder, as evidenced by the diagnoses and findings indicated in the medical records he had submitted concerning his then current evaluation and treatment, there was no medical nexus opinion or evidence etiologically linking his then current low back disorder to his military service during World War II.

While he later initiated an appeal of that decision denying this claim by filing a timely NOD in April 1998 on a "VA Form 9" that he was submitting concerning another claim that he also was appealing pertaining to the effective date for the grant of service connection for his tinnitus, after receiving an SOC concerning the denial of his low back claim in October 1998 (which, in actuality, was an SSOC and that also pertained to this other claim concerning the effective date of the grant of service connection for his tinnitus), he did not then complete the steps necessary to perfect his appeal of his low back claim by also filing a timely substantive appeal (i.e., another VA Form 9 or equivalent statement) specifically concerning his low back claim.  Instead, he withdrew his appeal entirely in October 1998.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

Therefore, that September 1997 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).


He filed a petition to reopen this claim in May 2005, which the RO denied in the January 2006, March 2007, and September 2008 rating decisions at issue.  He then perfected an appeal of this claim by filing a VA Form 9 in March 2009.  Following his submission of still additional medical evidence, which the RO determined was new and material and, thus, reason to reopen this claim, the RO nonetheless continued to deny this claim on its underlying merits when readjudicating this claim in July 2010 because a contemporaneous June 2010 VA compensation examination had not resulted in the necessary attribution of this current low back disability to his military service.

A previously denied, unappealed (or, here, withdrawn), claim may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.

According to VA regulation, evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

But in Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.


For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept allegations that are beyond a person's competence).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the September 1997 denial of this claim, the evidence of record included the Veteran's May 2007 claim, his service treatment records (STRs), the report of a computed tomography (CT) scan in February 1997, and the results of a December 1996 VA general medical examination.  The RO also later additionally considered a March 1998 X-ray report in the October 1998 SOC (SSOC).

Evidence obtained since that September 1997 rating decision includes:  VA treatment records dated from August 1991 to December 2009, including, in particular, a November 2000 X-ray report and a November 2000 progress note revealing a diagnosis of ongoing, chronic and progressive back pain; a March 2005 private X-ray report showing minimal levoscoliosis of the lumbar spine, grade-I anterior displacement over the L5 vertebral body, and narrowing of the L4-5 intervertebral disc space, and an impression of possible discogenic disease; a private treatment note from Dr. F. A. S. O., revealing the Veteran has complained of low back pain radiating into his right leg; the results of a July 2006 private MRI report showing an impression of grade-I spondylolisthesis of L4 over L5 secondary to hypertrophic facet joint degenerative changes, sever spinal canal stenosis and bilateral foraminal stenosis, at L4-5, posterior spondylosis at L5-S1, indenting the thecal sac with spinal canal stenosis, degenerative disc disease and narrowing of the intervertebral spaces at the L4-5 and L5-S1 levels, and straightening of the normal lumbar lordosis, likely secondary to muscle spasm; private treatment records from Dr. C. C., dated from June 2006 to August 2006, revealing the Veteran received spinal facet injections to relieve pain; a private July 2008 CT scan report revealing far lateral disk herniation at L2-3, broad based left intraforaminal disk herniation with mild left neural foraminal narrowing at L3-4, Grade-1 anterolisthesis, broad based posterior disk herniation asymmetric to the right, bilateral apophyseal joints facets osteoarthritis with ligamentum flavum hypertrophy, all causing severe spinal canal stenosis of approximately 0.4 centimeters, and a severe right mild left neural foraminal narrowing with loss of disk height and vacuum phenomenon at L4-5, and broad based posterior disk herniation that in associating with loss of disk height causes severe bilateral neural foraminal narrowing, bilateral apophyseal joints facet osteoarthritis with ligamentum flavum hypertrophy, with a combination of these findings causing spinal canal stenosis of approximately 0.9 centimeters, and loss of disk and vacuum phenomenon at L5-S1; treatment records from E. I., M.D., at "Dr. Crawford W. Long" Pain Clinic, revealing the Veteran underwent diagnostic medial branch block of his diseased lumbar facet joints, and sacral epidural steroid injections, and additional procedures to treat his chronic lumbar back pain from August 2007 to July 2008; a VA spine examination report dated in June 2007, diagnosing multiple current lumbar spine disabilities; and statements from the Veteran dated in April 2006, August 2007, November 2008, September 2009, and June 2011, revealing his clear contentions that he incurred his low back pain as a result of lifting 96-pound ammunition rounds for cannons, and that he has had chronic back pain since shortly after his separation from service.  

This additional evidence was not considered in the September 1997 rating decision, is not cumulative or redundant of the evidence that was considered in that decision, and therefore is new.  But, as importantly, this evidence also is material since it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 
117-121.  The previously submitted evidence did not contain the Veteran's specific statements regarding the history of his claimed low back disability.  This new evidence, however, details the circumstances of how he incurred his low back disability in service and alleges he has suffered with low back pain virtually since, starting shortly after his separation from service.  Moreover, and most notably, at the time of the prior September 1997 denial of his claim, the evidence of record did not contain any medical evidence or opinion relating his low back disability to his duties and responsibilities during his military service.  And this is no longer the case given his numerous private treatment records and lay statements.  For new and material evidence cases, the mere presence of evidence in the record on a fact in dispute does not automatically render other corroborating evidence cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the Veteran previously in the record, are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  However, the Court added this does not mean "a claimant can endlessly reopen a case 'a doctor at a time.'"  Paller, 3 Vet. App. at 538.  The Court stated, "[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Id.  Here, though, were are not yet at this point, so this claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a low back disorder is granted, subject to the further development of this claim on remand.


REMAND

This claim must be further developed before being readjudicated on its underlying merits, that is, on a de novo basis.


As already alluded to, the Veteran contends that his current low back disability is the result of lifting heavy ammunition for cannons during artillery training and exercises while in service.  He says each shell or piece of ammunition weighed 96 pounds.

Other than a reference to a complaint of chest and back pain from a reaction to a vaccination received during his service, the Veteran's STRs are devoid of any reference to, complaint of, or treatment for any low back disability or pain during his service.  He indicated during his September 2009 hearing that he did not receive treatment for his back pain during his service.  His WD AGO Form 53-55 reveals, however, that his military occupational specialty (MOS) was gun crewman; thus, his reports of lifting heavy ammunition during service are credible.

It still has to be established, however, that his current low back disability is a result or consequence of that type of activity in service and not, instead, due to other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

His military service ended many years ago, in February 1946, and the first 
post-service indication of any low back disability is found in the report of a December 1996 VA general medical examination.  It was noted that forward flexion of his lumbar spine was limited to 70 degrees (normal is to 90 degrees, see 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242, Note (2) and Plate V), and that he had difficulty squatting.  The contemporaneous February 1997 private CT scan report already mentioned revealed, inter alia, degenerative disc disease with vacuum phenomena at L5-S1.  He later complained of back pain during VA treatment in May 1997 and has continued to receive ongoing evaluation and treatment for this pain ever since from both private and VA doctors.  Indeed, his claims file contains numerous records of his complaints of and treatment for low back pain.

In his August 2010 NOD, the Veteran wrote that he began receiving treatment for his low back pain from a Dr. D. T. in Coamo, Puerto Rico, shortly after separating from service, and that he continued receiving treatment from Dr. T. for many years until Dr. T.'s death.  The Veteran added that he was then treated by a Dr. Z. in Ponce, Puerto Rico, in approximately 1977.  He mentioned receiving injections from Dr. Z. and that he was unable to work and walk for about one month, so discontinued treatment.  He since has reportedly consulted numerous other physicians that his friends recommended.  In an earlier July 2006 NOD, he indicated that VA dispensaries were established at Santo Asilo de Damas Hospital in Ponce, Puerto Rico, but then that services were transferred to San Lucas Hospital in Ponce.  He further testified during his September 2009 hearing that he began receiving VA treatment after being treated by Dr. T.  He also again reported being treated at Damas and San Lucas Hospitals in Ponce, Puerto Rico.  He additionally indicated that he began receiving VA treatment in Ponce once a clinic was established there.  During VA treatment in July 2006, he indicated that he was having nerve blocking procedures performed by a Dr. R. S. at San Cristobal Hospital.

Based on a preliminary review of the file, it does not appear that all of these cited medical records, especially those concerning his earlier evaluation and treatment, have been requested or obtained.  Most notably, no VA treatment records dated prior to August 1991 have been associated with the claims file.  Therefore, the Board must remand this claim to have the RO/AMC obtain all outstanding treatment records that could prove vital to the Veteran substantiating this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, the Veteran was provided a VA spine examination concerning this claim in June 2010.  He reported to the examiner that his MOS required heavy lifting of ammunition to load cannons during his service.  He additionally reported that he began receiving treatment for back pain in 1948.  After evaluating the Veteran, the examiner diagnosed lumbar degenerative joint disease (DJD), degenerative disc disease (DDD), lumbar facet DJD, lumbar spinal stenosis, and right L4 and S1 radiculopathy.  The examiner then concluded, however, that these disabilities were not likely secondary to the Veteran's military service.  The examiner rationalized this opinion by indicating the Veteran had no evidence of complaints of having a back condition or back pain during his military service, as seen by the absence of medical examinations for his back during military service.  The examiner continued by indicating there was no evidence of any evaluation by a health care practitioner in the first several years after separation from service.  Finally, the examiner noted that the Veteran's separation examination revealed no musculoskeletal defects and no neurological defects, and that there was no evidence of these abnormalities until more than 20 years after his separation from service.

Notably, however, the VA examiner does not attribute the Veteran's current lumbar spine disability to any other cause (e.g., normal aging or whatever).  But, aside from this, he does not appear to have considered the Veteran's repeated contentions that he sought, obtained, and continued to receive treatment for his low back pain starting soon after his separation from service and continuing up to the present, so purportedly experienced continuity of symptomatology during those many intervening years, although the actual records of that treatment admittedly are not presently in the file.  Moreover, while the examiner noted the Veteran's contentions of an onset of low back pain in 1948, he does not appear to have fully considered the Veteran's contentions regarding the inception of that pain and the nature and extent of it.  The Veteran is competent to report an onset of back pain shortly after his service and his belief that his back pain was associated with the lifting of heavy ammunition while in service, because testimony regarding firsthand knowledge of a factual matter is competent, so including regarding the onset of the disability in question.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Here, though, the VA examiner has only cited an absence of recorded complaints and treatment in the Veteran's STRs and since, until long after service, without also considering the Veteran's contentions regarding his alleged onset of back pain shortly after his separation from service and of receiving ongoing evaluation and treatment for this persistent pain during the many years (indeed decades) since.


In short, the VA examiner is relying on an absence of contemporaneous medical records, including STRs, as apparently the primary reason for disassociating any of the current low back disability from the Veteran's military service.  But in a precedent case, Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms since the claimed injury or disease in service, not instead continuity of treatment.  So while is certainly acceptable for the VA compensation examiner to cite the Veteran not having complained about his back pain while in service, such as of relevant symptoms, etc., at least according to the STRs reviewed, it is not also permissible to extend this one step further and necessarily require that he also have been actually treated for his back pain while in service, as would be reflected in his STRs.  That is to say, the examiner must remain mindful that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  See, too, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA adjudicators may consider the absence of any indication of a relevant medical complaint until long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Most of the probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  And a simple review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Consequently, the June 2010 VA examiner needs to review any additional evidence obtained on remand and then provide further comment supporting his findings and conclusions, if they remain the same.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all available VA treatment records dated prior to August 1991, including any concerning the evaluation and treatment the Veteran says he received in years past at the VA medical facilities established at the Santo Asilo de Damas Hospital and San Lucas Hospital in Ponce, Puerto Rico, and concerning any more recent evaluation or treatment at the healthcare facility in Ponce.  All records obtained should be placed in the claims file for consideration in this appeal.  Since these records, if still existing, are in the custody of a Federal department or agency (namely, VA), the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So the RO must make as many requests and follow-up requests to try and obtain these records as mandated in this regulation and can only end these efforts as indicated.  The Veteran also has to be appropriately notified if the attempts to obtain these additional records prove unsuccessful.  38 C.F.R. § 3.159(e)(1).

2.  Also send him a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent obtain his treatment records from Dr. Z. in Ponce, Puerto Rico, from Dr. R. S. at San Cristobal Hospital, and any available records from any other identified private healthcare providers that have treated his low back disability.  Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (rather than subpart (c)(2)).  He still, however, has to be appropriately notified in the event VA is unable to obtain these additional records.  38 C.F.R. § 3.159 (e)(1) and (e)(2).

3.  Upon receipt of all additional records, return the claims file to the VA examiner that evaluated the Veteran's low back disability in June 2010 for further comment on the determinative issue of the etiology of this disability.

In particular, the examiner must review and discuss all additional relevant evidence of record pertaining to this claim for this disability, and then again determine the likelihood (very likely, as likely as not, or unlikely) that any of this current low back disability (i.e. lumbar DJD, DDD, lumbar facet DJD, lumbar spinal stenosis) is related or attributable to the Veteran's military service, including especially however to the repeated lifting of heavy ammunition to load cannons that he cites as the specific source or cause.

In providing this supplemental opinion, the examiner must specifically discuss the Veteran's lay statements and hearing testimony that he began experiencing low back pain shortly after separating from service, and that this pain has continued ever since.  The examiner cannot cite the absence of any indication of relevant treatment while in service as the sole or only reason for concluding the Veteran did not have a low back disability in service, although him not having complained of this disability (such as of relevant symptoms, etc.) while in service is an acceptable and relevant consideration.

The same is true of the Veteran claiming to have experienced continuous low back pain during the many years since service; the absence of any documented treatment during these many intervening years is one relevant consideration in determining whether he had low back disability during these many intervening years, but cannot be the only or sole reason for concluding he necessarily did not.

So, ultimately, the examiner is asked to consider the likelihood that the type of low back injury or trauma the Veteran claims to have experienced in service, from having to lift heavy ammunition, is the type of activity that could have resulted in his current low back disability or whether, instead, this current disability is more likely the result of other unrelated factors or causes (e.g., simple aging or whatever).

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this necessary additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA compensation examination.

To facilitate making these important determinations, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  

It is also essential the examiner discuss the medical rationale for his/her opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, per chance, the examiner determines he/she cannot provide this requested additional comment without resorting to speculation, then he/she also needs to discuss why this is not possible or feasible.  So him/here merely saying he/she cannot comment further will not suffice.

4.  Ensure the VA examiner's opinion is responsive to the directives of this remand.  If it is not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

5.  Then readjudicate this claim on its underlying merits in light of this and any other additional evidence.  If this claim remains denied, provide the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


